Name: 2001/326/EC: Commission Decision of 24 April 2001 amending Decision 2001/257/EC laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1148)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  information and information processing;  economic geography;  agricultural activity;  food technology
 Date Published: 2001-04-25

 Avis juridique important|32001D03262001/326/EC: Commission Decision of 24 April 2001 amending Decision 2001/257/EC laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC (Text with EEA relevance) (notified under document number C(2001) 1148) Official Journal L 115 , 25/04/2001 P. 0011 - 0011Commission Decisionof 24 April 2001amending Decision 2001/257/EC laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC(notified under document number C(2001) 1148)(Text with EEA relevance)(2001/326/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 85/511/EEC of 18 November 1985 introducing Community measure for the control of foot-and-mouth disease(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13(3) thereof,Whereas:(1) The competent authorities of the United Kingdom have presented to the Commission a programme to employ protective vaccination in bovine animals under certain clearly defined conditions as an additional instrument to control and eradicate foot-and-mouth disease in connection with the pre-emptive killing of animals of other susceptible species in defined densely populated livestock areas.(2) The Commission adopted Decision 2001/257/EC laying down the conditions for the control and eradication of foot-and-mouth disease in the United Kingdom in application of Article 13 of Directive 85/511/EEC(4).(3) It is necessary to adapt the area in which vaccination could be carried out to the current epidemiological situation by amending Annex II to Decision 2001/257/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Annex II to Commission Decision 2001/257/EC the words "Administrative areas in the counties of Cumbria and Devon in Great Britain" are replaced by "Administrative areas in the counties of Cumbria, Devon, Cornwall, Somerset and Dorset in Great Britain".Article 2This Decision is addressed to the Member States.Done at Brussels, 24 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 315, 26.11.1985, p. 11.(4) OJ L 91, 31.3.2001, p. 98.